Citation Nr: 1739689	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected pulmonary asbestosis.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction over the appeal is presently assumed by the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As a matter of background, the Veteran was initially denied service connection for asbestosis in a July 2014 rating decision.  The Veteran appealed that decision and in May 2016, the Board issued a remand for further development.  The claim was subsequently granted in the December 2016 rating decision on appeal now.  

The Board observes that in August 2017, the Veteran submitted a claim of service connection for obstructive sleep apnea, secondary to pulmonary asbestosis.  As the record indicates that the RO has taken action to develop that claim, the Board will not refer it to the Agency of Original Jurisdiction (AOJ) at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated at 30 percent for service-connected pulmonary asbestosis.  He contends that he is entitled to a higher rating for that disability.  

Asbestosis is rated under Diagnostic Code 6833, which provides the General Rating Formula for Interstitial Lung Diseases.  Under the applicable criteria, a 30 percent rating is assigned with evidence of Forced Vital Capacity (FVC) of 65- to 74-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (2016).  

A 60 percent rating is assigned for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id. 

A 100 percent is assigned for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator  results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2016).

The Veteran was most recently afforded a VA examination in November 2016.  While that examination report was sufficient to grant service connection for the underlying claim then on appeal, it appears incomplete as it did not include exercise capacity testing which could, at least potentially, result in a higher rating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should make all necessary attempts to obtain and associate with the claims file any outstanding VA treatment records pertaining to this disability.

2. Schedule the Veteran for a new respiratory condition examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran and provide a complete description of the severity of his pulmonary asbestosis.  Specifically, the examiner must provide both pre- and post-bronchodilator data for pulmonary function testing results.  Further, exercise capacity testing should be conducted with findings reported in ml/kg/min oxygen consumption with cardiorespiratory limitation.  The presence or lack of cor pulmonale or pulmonary hypertension should be discussed, and the examiner should state whether the Veteran requires outpatient oxygen therapy. 

If any testing should not be conducted, the examiner should explain why.  Likewise, the examiner is asked to indicate whether DLCO results as used in the rating criteria are influenced by the use of bronchodilators.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied or not be granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




